Exhibit 10.43
 
Document No.: CMBC-HT183 (Corporate 2009)
 
Contract on Loan for Fixed Assets
 
No.: Corporate Loan No. 99152012298840


China Minsheng Banking Corporation Limited
 
 
1

--------------------------------------------------------------------------------

 
 
Contract on Loan for Fixed Assets


BORROWER:       Yida (Fujian) Tourism Group Limited. (hereinafter referred to as
“Party A”)
Address:                 No. 68, Yongtai County
Postcode:
Legal Representative/President:   Chen Minhua
Phone:
Fax:
Bank: Fuzhou Branch, Minsheng Banking Corp.
Account No.:         1502014180001126


LENDER: Fuzhou Branch, China Minsheng Banking Corporation Limited (hereinafter
referred to as “Party B”)
Address:                No. 280, Hudong Road
Postcode:               350003
Legal Representative/President:   Su Suhua
Phone:
Fax:


In accordance with the relevant laws, statutes and regulations of the People’s
Republic of China, the Borrower and the Lender, through full consultations and
negotiations, have executed this Contract as follows:


Chapter I     Type of Loan


Article 1        Party B agrees to make the following type of loan to Party A to
finance its fixed assets: Medium-term Loan


Chapter II     Purpose of the Loan


Article 2       The loan under this Contract shall be devoted to investment in
fixed assets (hereinafter referred to as “the Project”). Specifically, the loan
shall be devoted to the development of the Scenic Area. See Appendix I for the
details of the Project. Without the written consent of Party B, Party A shall
not devote the loan to any other purposes.


Chapter III     Amount and Term of the Loan


Article 3        The amount of the loan under this Contract shall be (in words):
RMB Seventy Million.


Article 4        The term of the loan under this Contract shall be 33 months,
from February 20, 2012 (the agreed-upon date of first drawdown) to November 20,
2014 (the agreed-upon date of loan maturity).


Chapter IV     Computation of Interest


Article 5


5.1
The loan under this Contract shall have an interest rate of 11.97% per annum
(80% above the benchmark interest rate announced by the People’s Bank of China
and applicable to three-year loans on the date of the execution of this
Contract.



5.2
The dates when the loan under this Contract is disbursed to the dedicated loan
account maintained by Party A with Party B (see Appendix V for the details of
the account) shall be the drawdown date for the loan under this Contract.
Interest shall accrue on the loan under this Contract from the drawdown date.
Party A shall pay, on each interest settlement date, the interest accrued from
the drawdown date (inclusive) or from the day immediately after the previous
interest settlement date to the present interest settlement date (inclusive), as
well as the principal amount of the loan which becomes due on the interest
settlement date (if any).

 
 
2

--------------------------------------------------------------------------------

 
 
5.3
Interest on the loan under this contract shall be computed by day and paid on a
quarterly basis on the 20th day of the last month of each quarter. The last
interest settlement date shall be the loan maturity date.



5.4
In the event of Party A committing a default in the repayment of the principal
of the loan due and payable to Party B, Party A shall pay a penalty interest at
a rate 50% above the interest rate for the loan under this Contract (referred to
as “the default interest rate”) from the date of default (inclusive). If Party A
fails to pay the interest and default interest due on time, compound interest
shall be computed by month on the interest settlement date for the actual length
of default and shall accumulate month after month. (Note: the compound interest
shall be raised by 30% to 50%).



5.5
In the event of Party A utilizing the loan for a purpose other than what is
specified in this Contract, Party A shall pay penalty interest on the misused
amount of the loan at an interest rate 100% above the interest rate for the
loan, and such penalty interest shall accrue from the first date of misuse. In
this case, Party B may hold Party A responsible for breaching this Contract and
declare that the entire loan or any undue portion of the loan is immediately due
and payable by Party A. (Note: the penalty interest rate interest shall be
raised by 50% to 100%).



5.6
In the event of the People’s Bank of China adjusting the above benchmark
interest rate after the execution of this Contract, the interest rate for the
loan under this Contract will be automatically raised by the percentage
specified in Article 5.1 herein on the basis of the new benchmark interest rate.
The adjusted interest rate for the loan shall become applicable to any portion
of the loan which has been disbursed, on the day immediately after the first
interest settlement date. And, from the day when the new interest rate becomes
applicable, interest shall accrue on the loan under this Contract according to
the adjusted interest rate.
 
Where the interest rate for the loan under this Contract is changed, the default
interest rate and the penalty interest rate under this Contract shall be changed
accordingly, and after the change, the default interest rate and the penalty
interest rate shall become applicable when the new interest rate for the loan
becomes applicable and be computed by period.
 
Where the interest rate is adjusted according to the provisions of Article 5.6
herein, the parties do not need to sign an agreement, and neither party needs to
inform the other party or its guarantor, or to obtain the consent of the other
party or its guarantor.

 
Chapter V     Disbursements and Payments of the Loan


Article 6       After this Contract becomes effective, Party A may draw down the
loan under this Contract by sending an application for drawdown to Party B for
approval. For each drawdown, Party A shall submit the application to Party B at
least three business days in advance. If the application is approved, Party B
will disburse the loan to the dedicated loan account of Party A, and interest on
the loan shall accrue from the drawdown date.


Article 7       The obligation of the Party B to make the disbursement under the
loan shall be subject to the satisfaction by the Party A of all of the following
conditions precedent. However, disbursement made Party B before Party A has
satisfied all of the following conditions shall not be considered a negligence
of the Party B in its performance of this Contract:


7.1
Party A has furnished all documents required by Party B, including but not
limited to:



7.1.1
Party A’s business license, organizational code certificate and tax registration
certificate which have been verified as conforming in the annual inspection by
the authorities, Party A’s current Articles of Association, the identity
document of Party A’s legal representative and its photocopy;



7.1.2
A list of Party A’s directors and senior managers with relations to the matters
under this Contract and their respective signature specimen;

 
 
3

--------------------------------------------------------------------------------

 
 
7.1.3
The resolution of the Board of Directors and/or the resolution of the General
Shareholders’ Meeting relating to the loan under this Contract or authorizing
related personnel to execute this Contract and associated documents;



7.1.4
A drawdown application signed by Party A;



7.1.5
Documentary proof of the progress of the initial work for the project, including
but not limited to project progress timetables and descriptions;



7.1.6
Documentary proof showing that the matching project capital for the loan under
this Contract is in place;



7.1.7
Contracts on the purchase of fixed assets for the project (or on construction).



7.2
Party A has obtained all administrative permissions, approvals and registrations
and completed all statutory formalities required for the loan under this
Contract in accordance with applicable laws, statutes and regulations.



7.3
The progress of project construction is adequate to meet the requirements of the
fund use plan. By the first drawdown, project capital of the same percentage as
the loan under this Contract shall have been in place in full amount, and shall
be used in collaboration with the proceeds of the loan under this Contract.



7.4
Related guarantee documents for the loan under this Contract have become
effective, and mortgage and/or pledge are in place.



7.5
No default has occurred or is ongoing, or any default which has occurred has
been resolved to the satisfaction of Party B or has been excused by Party B.



7.6
Representations and warranties made by Party A in Article 11 herein are true,
accurate and valid.



7.7
By the time of a drawdown, no material change has occurred in Party A’s
financial condition.



7.8
Party A maintains commercial insurance for the fixed assets under this Contract
as required by Party B. Such insurance shall meet the following requirements:



7.8.1
The insured amount of the commercial insurance shall not be lower than the
amount of investments already made.



7.8.2
When Party A is purchasing commercial insurance, Party B shall be made as the
primary beneficiary for compensation. If commercial insurance has already been
purchased, Party A and the insurer shall issue a written document to the
satisfaction of Party B, ensuring that Party B will be able to effectively
control the compensation benefits of the insurance.



7.8.3
If Party A maintains commercial insurance for all of its assets, it shall issue
a written document stating that any compensation from insurance will first be
applied towards the repayment of the loan disbursed by Party B.



Article 8        Payments of the Loan


8.1
The proceeds of the loan made by Party B to Party A under this Contract shall be
paid in the following ways:



8.1.1
Entrusted Payment: Party A submits a Payment Request and related documents to
Party B in accordance with the requirements set out in Appendix IV herein; if
the request is approved, Party B will pay the relevant sums to a transaction
party of Party A for the purpose described in this Contract, in accordance with
Party A’s payment request and payment entrustment.
 
If the amount of a single payment requested by Party A is more than 5% of the
total investment of the fixed-asset investment project or is in excess of RMB 5
million yuan, Party A shall use Entrusted Payment.

 
 
4

--------------------------------------------------------------------------------

 
 
8.1.2
Autonomous Payment: Party A submits a Payment Request and related documents to
Party B in accordance with the requirements set out in Appendix IV herein; if
the request is approved, Party B will pay the relevant sums to an account which
Party A maintains with Party B and which is specified in Party A’s payment
request, and Party A can pay the sums to its transaction party for the purpose
described in this Contract.
 
Where Autonomous Payment is used, Party A shall submit regular reports to Party
B in respect of the use of the proceeds of the loan. If both parties have agreed
upon other forms of supervision, Party A shall submit itself to such supervision
by Party B.

 
8.2 
Any request to pay from the dedicated loan account shall be sent by Party A to
PartyB three business days in advance. If the request is approved, Party B shall
make the payment. If Party B considers Party A’s payment request unsatisfactory,
it may demand Party A to make adjustment or may reject the request; in the
latter case, Party A shall be solely responsible for any liability and
consequence arising from deferred payment, and Party B shall have no liability
whatsoever.



Chapter VI     Repayment of the Loan


Article 9


9.1
Party A shall repay the principal amount of the loan in installments on the
dates specified in Appendix II.



9.2
Party A is:



x        required to open a repayment reserve account (for details, see Appendix
V).


þ         not required to open a repayment reserve account


If Party A opens a repayment reserve account according to this provision, it
shall deposit the following sums as repayment reserves into the repayment
reserve account within three days of receipt:


x         __/__ percent of the revenues of the fixed-asset investment project;


x         __/__ percent of the cash flow of Party A’s operating revenues.


If Party A opens a repayment reserve account according to this provision, all
sums in the repayment reserve account at the time of opening and all subsequent
sums shall be used as security for the repayment of all debts owed by Party B.
The security covers the principal amount of the loan under this Contract and
interest thereon, penalty interest, compound interest, fine for default,
compensation for damage, expenses incurred in realizing creditor’s rights and
security rights (including but not limited to litigation costs, lawyer’s fees,
and traveling expenses), and other reasonable expenses. Without the written
consent of Party B, Party A shall not use any sums in the repayment reserve
account.


Unless otherwise agreed upon by both parties, if Party A opens a repayment
reserve account according to this provision, it will not need to open another
repayment account, and the repayment reserve account will be the repayment
account.


9.3
If the actual first drawdown date differs from the mutually-agreed first
drawdown date, the date of the maturity of the loan under this Contract shall be
determined in the following way:

 
 
5

--------------------------------------------------------------------------------

 
 
9.3.1
If Party A repays the principal amount of the loan in one lump sum upon
maturity, the loan maturity date shall be automatically changed according to the
term of the loan specified in Article 4 herein and the actual first drawdown
date.



9.3.2
If Party A repays the principal amount of the loan in installments, the loan
maturity date shall be automatically changed according to the term of the loan
specified in Article 4 herein and the actual first drawdown date, and other
dates of installment payment shall not be changed according to the actual first
drawdown date; the loan shall be repaid in installments in the amounts on the
dates specified in Appendix II.



9.4
If the principal repayment date coincides with a statutory holiday, the
repayment may be extended to the first business day after the holiday, and the
related interest shall accrue until the extended principal repayment date. If an
interest settlement date coincides with a statutory holiday, the related
interest shall accrue until the actual interest settlement date, but the
interest payment date may be extended to the first business day after the
interest settlement date.



9.5
Party A shall ensure that its repayment account (see Appendix V for details) has
sufficient funds on the principal repayment date or the interest settlement
date, so that Party B can make deductions. If the funds in Party A’s repayment
account are insufficient for Party B to make adequate deductions, Party A shall
pay default interest according to the default interest rate, as well as compound
interest.



9.6
If the funds in Party A’s repayment account are insufficient to repay the
principal amount of the loan plus interest thereon, Party B shall have the right
to directly make deductions from any account that Party A maintains at any
outlet of the China Minsheng Banking Corp., Ltd. to pay off the principal amount
of the loan, interest, penalty interest, compound interest, fine for breach of
contract and other expenses owed by Party A to Party B. In this case, Party B
shall not be liable for any loss of interest or for any other losses that Party
A suffers.



9.7
Party A may repay debts under this Contract before maturity, provided that Party
A has not committed any default in repayment of debts, and shall submit a
written application to Party B ten business days in advance. For Party A’s
applications to repay debts before maturity:



þ         Party B agrees that Party A may repay its debts before maturity
without paying a fine for breach of contract.


x        Party B agrees that Party A may repay its debts before maturity, but
Party A shall pay interest on the debts and a fine for breaching the contract by
repaying its debts before maturity according to the following rate:


Fine for Repaying Debts before Maturity = Amount of debts repaid before maturity
× (the term of the debts specified in the Contract － the actual length of debts)
× daily fine for breach of contract ___/___.
 
x        Party B disagrees that Party A may repay its debts before maturity.


9.8
If Party A thinks that it needs a grace period for repayment of debts, Party A
shall submit an application for a grace period to Party B at least 30 days
before the maturity date specified in the Contract. If the application is
approved by Party B, both parties shall sign an Agreement on the Grace Period
for Debt Repayment. If the application is not approved, Party A shall repay the
debts in full according to the provisions of the Contract.

 
 
6

--------------------------------------------------------------------------------

 
 
Chapter VII     Guarantees


Article 10     To ensure the repayment of the loan under this Contract, both
parties agree that one or more of the following guarantees will be adopted:


þ
Security, for details, refer to the Guarantee Contract, numbered Go Dan Bao Zi
No. 99152012298827.



þ
Mortgage, for details, refer to the Mortgage Contract, numbered Go Dan Di Zi No.
99152012298838.



x
Pledge, for details, refer to the __________, numbered Go Dan Zhi Zi No.
___________.



þ
Others, for details, refer to the Guarantee Contract, numbered Go Dan Di Zi No.
99152012298832.



If both parties have signed an Integrated Credit Contract, one or more of the
following guarantees will be adopted:


x
Security, the Maximum Amount Security Contract, numbered Gao Bao Zi __________.



x
Mortgage, the Maximum Amount Mortgage Contract, numbered Gao Di Zi __________.



x
Pledge, the Maximum Amount Pledge Contract, numbered Gao Zhi Zi __________.



þ
Others: ______________________________________________________________.



Chapter VIII     Representations and Warranties of Party A


Article 11     Representations and Warranties of Party A


11.1
Party A is a corporation duly organized and existing under the laws and has the
power and authority to execute and perform this Contract and has obtained all
permissions, approvals, registrations and filings necessary for the execution of
this Contract.



11.2
All internal authorization formalities necessary for Party A to execute this
Contract have been completed and are fully valid. Party A’s execution of this
Contract and performance of its obligations hereunder will not conflict with or
result in the breach of its current Articles of Association, internal rules and
regulations or any other contracts, agreements or documents that are binding
upon Party A.



11.3
As of the date of this Contract, there is no litigation, proceeding or dispute
or action, pending or threatened, against Party A, the adverse determination of
which might have a materially adverse effect on the ability of Party A to
perform this Contract.



11.4
The project under this Contract and the loan under this Contract conform to all
laws and statutes applicable to China, the loan and the project, as well as the
requirements of Party B.



11.5
Party A does not have any substantial indebtedness or contingent liability that
has not been disclosed to Party B.



11.6
Party A warrants that all information it has provided to Party B are true,
complete and valid, and that it has not omitted or withheld information on any
significant facts.



11.7
Party A warrants that it will use the proceeds of the loan under this Contract
for the purpose specified in this Contract and the law and in accordance with
the project schedule and plans that Party A has furnished to Party B, and that
any use of the proceeds of the loan will be consistent with what is stated in
the relevant Disbursement Application.

 
 
7

--------------------------------------------------------------------------------

 
 
11.8
Party A will accept Party B’s investigation, monitoring and supervision of its
use of the proceeds of the loan under this Contract, and will furnish related
documents at any time when requested by Party B.



11.9
Party A will actively assist Party B in investigating, monitoring and
supervising its production, construction, operations and financial condition,
and will furnish copies of its balance sheet, income statement, cash flow
statement, and other financial statements.



11.10
Party A shall immediately notify Party B in writing of any event that might
endanger Party A’s normal operations or materially threaten Party A’s ability to
repay the loan under this Contract (including but not limited to the events
specified in Article 11.3).



11.11
Party A shall give a prior notice to Party B and obtains the consent of Party B
if Party A is to effect any amalgamation, splitting, merger, joint-stock
restructuring, contracting, leasing, joint operation, investment, additional
debt financing, business suspension for rectification purposes, dissolution,
settlement, restructuring, or bankruptcy, to transfer or otherwise dispose of
any of its substantial assets, or to engage in any other act which might lead to
a change in the creditor-debtor relationship under this Contract or affect the
rights and interests of Party B. Otherwise, Party A shall not engage in any of
the above acts.



11.12
During the term of this Contract, Party A shall give a notice to Party B in
writing within seven days of any change of its address, name, legal
representative or any other executive.



11.13
Where there is a guarantee, when the guarantor fails to fulfill any of its
obligations or commitments specified in the guarantee contract or loses its
guarantee ability, or when the collateral is destroyed or suffers a material
loss of value, Party A shall immediately provide a new guarantee according to
the requirements of Party B and to the satisfaction of Party B or pay off its
debts under this Contract in advance.



11.14
Without the prior written consent of Party B, Party A shall not assign its debts
under this Contract to any third party.



11.15
Party A warrants that it has a good credit standing and operating condition, and
there is no material change in its other borrowing acts, and that it does not
have any undesirable record.



11.16
Party A warrants that it will strictly perform this Contract under mutual
supervision.



11.17
If the actual investment of the project exceeds the original total amount of
investment and if Party B approves the application of Party B for additional
loans, Party A shall ensure that the project initiator will increase its
investment by a percentage not lower than the percentage of the project capital.
Additionally, Party A shall provide additional guarantee for the additional
loans in accordance with the requirements of Party B.



Chapter IX     Rights and Obligations of Party B


Article 12     Rights and Obligations of Party B


12.1
Party B warrants that its execution of this Contract has been effectively
authorized.



12.2
Party B shall make disbursements of the loan under this Contract to Party A,
provided that Party A has fully and properly fulfilled its obligations set forth
in this Contract and any other agreements reached on the loan under this
Contract, and has satisfied the conditions for loan disbursement.



12.3
Party B shall treat in confidence any information on Party A’s debts, financial
condition, production and operations which it has obtained as a result of the
execution and performance of this Contract. Without the consent of Party A,
Party B shall not disclose such information to any third party, except in the
following circumstances:

 
12.3.1
Disclosure is required by law, the competent authorities, or the stock exchange
where Party B is listed.

 
 
8

--------------------------------------------------------------------------------

 


12.3.2
Disclosure made by Party B to a third party according to laws, statutes or
regulations when Party B is assigning its creditor’s rights under this Contract
to a third party, or when both parties agree that a third party will be engaged
to provide trust management of the creditor’s rights under this Contract, or
when Party B otherwise make arrangements for the securitization of its assets.



12.4
During the term of this Contract, Party B shall promptly notify Party A of any
change of address.



12.5
Party B does not need the consent of Party A to assign its creditor’s rights
under this Contract to a third party, and has no obligation to notify Party A of
such assignment.



12.6
The sums paid by Party A (including sums obtained by Party B according to this
Contract) shall be applied to pay off the creditor’s rights in the following
sequence: (1) expenses incurred in realizing creditor’s rights and guarantee
rights; (2) compensation for damage; (3) fine for breach of contract; (4)
compound interest; (5) penalty interest; (6) interest; and (7) the principal
amount of the loan. Party B reserves the right to change the above sequence.



12.7
Party B has the right to supervise and audit the use of the proceeds of the loan
under this Contract, monitor Party A’s operating activities, provision of
guarantee, and disputes over debts. Party B also have the right to regularly
assess examine and reevaluate the collateral provided by Party A and the
guarantor’s guarantee capacity. If the value of the collateral of the
guarantor’s guarantee capacity declines, Party B has the right to demand Party A
to provide additional guarantee.



12.8
Party B shall not sell blank important vouchers relating to the dedicated loan
account and repayment reserve account to Party A, nor shall Party B open online
corporate banking service for Party A. The banking procedure where deposits and
withdrawals are processed at any of the China Minsheng Banking Corp. Ltd. does
not apply to Party A.



Chapter X     Liability for Breach of Contract


Article 13     In any of the following circumstances, Party A is deemed as
having breached the Contract:


13.1
If the guarantee formalities specified in this Contract have not been completed
for Party A’s fault or the guarantor, or Party A fails to draw down the loan
with Party B on the date specified in this Contact and the delay has exceeded by
the specified drawdown date for 30 or more days (including statutory holidays
and rest days), Party B shall have the right to charge a fine on Party A based
on the default interest rate according to the amount involved in the delay and
the actual length of the delay.



13.2
Party A fails to pay any sums due within the time frame prescribed in this
Contract.



13.3
Party A furnishes Party B any balance sheet or income statement which is false
or from which information on important facts is withheld, or Party A refuses to
accept Party B’s monitoring of its use of the proceeds of the loan or its
production, operation or financial activities, or Party A makes
misrepresentations regarding any matter specified in Chapter VIII.



13.4
Party A explicitly states or demonstrates through its behaviors that it will not
fulfill any obligation under this Contract or any other commitments, or that the
guarantor will fail to fulfill any obligation set forth in this Contract.



13.5
Party A fails to honor any commitment or warranty made in Chapter VIII herein,
or breaches any other agreement with Party B, or Party A signs any contract or
agreement with any third party or unilaterally makes any commitment or warranty
which might result in a default in the repayment of other debts, or the maturity
of other debts owed by Party A have been accelerated or might be declared to be
accelerated by other creditors.

 
 
9

--------------------------------------------------------------------------------

 
 
13.6
Party A fails to use the proceeds of the loan for the purpose specified in this
Contract or fails to draw down and pay the proceeds of the loan according to the
provisions of Chapter V herein.



13.7
The guarantee under this Contract has undergone a change unfavorable to the
creditor’s rights of Party B, including but not limited to the ineffectiveness,
invalidation or revocation of the guarantee contract or other forms of
guarantee; or the guarantor has lost its guarantee capacity in full or in part
or has explicitly stated that it will not perform the guarantee obligation; or
the guarantor fails to fulfill any of its obligations or commitments in the
guarantee contract or in its warranties; or the property used as a collateral or
pledge has been damaged, destroyed or suffered a loss of value and Party A fails
to provide a replacement guarantee according to Party B’s requirements.



13.8
Party A’s financial condition has undergone a material change, rending its
financial indicators inadequate to meet Party B’s requirements.



13.9
The progress of the project construction or completion has fallen behind the
progress of the utilization of the proceeds of the loan under this Contract.



13.10
Party A uses the methods “breaking up the whole into parts” in an attempt to
circumvent the requirement of “entrusted payment”.



13.11
Party A’s dedicated loan account, designated account for “autonomous payment”,
repayment reserve account or repayment account under this Contract has been
frozen by the competent authorities, or Party A is involved in litigation,
arbitration, administrative penalty or other judicial administrative proceedings
which might have an adverse effect on Party A’s performance of this Contract.



13.12
Any other substantial adverse changes have occurred, but Party A fails to make
remedy within the time frame prescribed by Party B.



Article 14     In the event of any of the above breaches, in addition to
exercising its rights according to the provisions of this Contract, Party B
shall have the right to declare that the loan under this Contract, in full or in
part, immediately due and payable, recover the sums that have already been
disbursed, and discontinue the disbursement of the loan.


Article 15     If a breach of contract by Party A has compelled Party B to
realize its creditor’s rights through litigation, Party A shall bear the
expenses incurred by Party B in realizing its creditor’s rights and guaranteed
rights, such as expenses may include litigation costs, lawyer’s fees, and
travelling expenses.


Chapter XI     Effectiveness of the Contract


Article 16     This Contract shall become effective when signed or chopped by
the legal representatives or presidents of each party. The appendices of this
Contract shall constitute an integral part of this Contract and has the same
binding force as the proper text of this Contract.


Chapter XII     Modification and Cancellation of the Contract


Article 17     After this Contract becomes effective, neither party may modify
or cancel this Contract. Where it is absolutely necessary to modify or cancel
this Contract, both parties shall negotiate with each other and work out a
written agreement.


Chapter XIII     Dispute Resolution


Article 18     Any dispute arising out of or in connection with this Contract
shall be subject to the ruling of the people’s court in the city where Party B
is domiciled.
 
 
10

--------------------------------------------------------------------------------

 

Chapter XIV     Miscellaneous


Article 19     This Contract is part of the No. ___________ Integrated Credit
Contract.


Article 20     Notice and Delivery


20.1
Any notice or other written communication provided for or relating to this
Contract shall be delivered by registered post, facsimile, courier service or
other methods to the addresses of both parties written on the first page of this
Contract.



20.2
If delivered by registered post, the notice shall be deemed to have been
received by the addressee on the fourth day after such notice was posted. If
delivered by facsimile, the notice shall be deemed to have been received by the
addressee on the date indicated on the confirmation page of successful
transmission. If delivered by courier service, the notice shall be deemed to
have been received by the addressee on the day when the notice was delivered by
the courier to the address of the addressee. In the event of any change of
address, the other party shall be notified within seven days of the change, and
the new address shall be used for all subsequent correspondence.



Article 21     Where options are provided in a clause, put a tick in the box of
the applicable one and put a cross in the box of the non-applicable one.


Article 22     Other Matters Mutually Agreed upon


______________________/______________________________


______________________/______________________________


______________________/______________________________


Article 23     This Contract shall be executed in two counterparts, with one to
be retained by each party. Both counterparts shall constitute one and the same
contract, binding upon both parties.


Article 24     Before the execution of this Contract, Party B has explained all
clauses herein in detail to Party A. Neither party has any dispute over any
clause herein. Both parties have an accurate understanding of the legal meaning
of the clauses on their respective rights, obligations, liability limitations or
exemptions.


(End of this page; appendices and signature page to follow)
 
 
11

--------------------------------------------------------------------------------

 
 
Signature Page


This Contract is executed by the two parties in Gulou, Fuzhou.


Party A: Yida (Fujian) Tourism Group Limited
Legal Representative/President (or Authorized Agent)
Chen Minhua
(Signature or seal)
February 20, 2012
 
Party B: Fuzhou Branch of China Minsheng Banking Corporation Limited
Legal Representative/President (or Authorized Agent)
Su Suhua
(Signature or seal)
February 20, 2012
 
 
12

--------------------------------------------------------------------------------

 
 
Appendix I


Detail of the Project


No.
Check the box below
that applies to the project
Project
Detail
1
þ
Name
Yunding Park
2
þ
Location
Yongtai County, Fujian Province
3
þ
Paid-in Capital
20 million USD
4
 o
Insurance
N/A
5
þ
Completion
50%
6
 o
Others
N/A

 
Remarks:


1.
The form can only be used as a appendix of Contract on Loan for Fixed Assets,
all the information provided on the form must be true and correct.

2.
If any changes on the form, Party A has responsibility to inform Party B for
revisions.

 
 
A-i

--------------------------------------------------------------------------------

 
 
Appendix II
 
Payment schedule and amount


No.
Due date
Amount (million RMB)
1
3-20-2012
$0
2
6-20-2012
$1
3
9-20-2012
$2
4
12-20-2012
$3
5
3-20-2013
$4
6
6-20-2013
$5
7
9-20-2013
$6
8
12-20-2013
$7
9
3-20-2014
$8
10
6-20-2014
$9
11
9-20-2014
$10
12
11-20-2014
$15

 
 
A-ii

--------------------------------------------------------------------------------

 
 
Appendix III


Loan Drawdown Schedule and amount for Party A



 
Drawdown Date
Amount
1
   
2
   
3
   
4
   
5
   
6
   
7
   
8
   
9
   
10
   
11
   
12
   
13
   

 
 
A-iii

--------------------------------------------------------------------------------

 
 
Appendix IV
 
Payment Request
 
APPLICANT (Party A): Yida (Fujian) Tourism Group Co., Ltd.


LENDER         (Party B): Fuzhou Branch, China Minsheng Banking Corporation
Limited


In accordance with No.: 99152012298840 Contract on Loan for Fixed Assets
(hereinafter referred to as Loan Contract), Party B is responsible for the
supervision and approval of Loan Payments under this Contract. According to the
requirements of Loan Contract, Party A’s Payment Request is (Currency) RMB
(Amount in words) Seventy million applied to the development of the Scenic Area
(the purpose in accordance with the attached documents).
 
Party A’s Payment Request shall be paid in the Autonomous Payment as follows:


1.
Entrusted Payment
 

1.1
Party A submits a transaction contract with the transaction party and related
documents to Party B in accordance with Party B’s requirements; Party A ensures
its submitted contract and documents to be valid and that the payment request
sum and entrustment shall be in accordance with the regulations under this
transaction contract.
 

1.2
Party A, unconditionally and irrevocably, entrusts Party B with the relevant
sums paid in the following payment list:

 
No.
Account Name
Bank
Account No.
Amount
Purpose
Others
                                                                     



2.
Autonomous Payment
 

2.1
The plan of Party A’s Autonomous Payment is developing the Phase II construction
of the scenic area, including restaurant, hotel development and construction.
 

 
Party A guarantees Payment Request will be used in accordance with the above
plan, which will not be changed at will; Party A will get a Party B’ written
consent before changing the payment purpose, otherwise, Party A shall be
responsible for any liability for breach under this Loan Contract.
 

2.2
Party A, unconditionally and irrevocably, entrusts Party B to pay the relevant
sums to the following account which Party A maintains with Party B:
 
Account name: Yida (Fujian) Tourism Group Limited.
 
Bank name:  Fuzhou Branch, China Minsheng Banking Corporation Limited
 
Account Number: 1502010910001586
 
Party A guarantees all the relevant documents shall have been submitted to Party
B in accordance with Party B’ requirements and the submitted documents will be
valid, otherwise, Party A shall be responsible for any liability for breach
under this Loan Contract.

 
Applicant (Reserved chopped):
Yida (Fujian) Tourism Group Limited
 
 
A-iv

--------------------------------------------------------------------------------

 

Appendix V


Party A’s Account Information


The account information Party A obtained for the loan contract as follows:


1.
Party A’s bank account for loan purpose only:

Account name: Yida (Fujian) Tourism Group Limited.
Bank name: Fuzhou Branch, China Minsheng Banking Corporation Limited
Account Number: 1502010910001586


2.
Party A’s bank account for payment reserves only:

Account name: _N/A______________________________
Bank name: _N/A______________________________
Account Number: _N/A______________________________


3.
Party A’s bank account for payments only:

Account name: Yida (Fujian) Tourism Group Limited.
Bank name: Fuzhou Branch, China Minsheng Banking Corporation Limited
Account Number:1502014180001126
 
 
A-v

--------------------------------------------------------------------------------